MEMORANDUM**
Gisela Cerecer Hernandez, a native and citizen of Mexico, petitions pro se for review of an order of the Board of Immigration Appeals (“BIA”) denying her motion to reopen removal proceedings. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review the denial of a motion to reopen for abuse of discretion, see Membreno v. Gonzales, 425 F.3d 1227, 1229 (9th Cir.2005), and we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying the motion to reopen because Cerercer Hernandez failed to present any new or material evidence to support her assertions that her pregnancy was high risk and that her removal to Mexico would result in exceptional and extremely unusual hardship to her two United States citizen children. See 8 C.F.R. § 1003.2(c).
We lack jurisdiction to consider Cerecer Hernandez’s challenge to the BIA’s July 7, 2004 decision affirming, without opinion, the IJ’s underlying decision denying cancellation of removal, because the instant petition for review is not timely as to that order. See Membreno, 425 F.3d at 1229.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.